6DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is responsive to the amendment filed on December 1, 2021. Claims 1, 3-13, 15-16 and 20-25 are pending. The indefiniteness rejection is withdrawn due to the amendment.
Applicant is advised that should claims 3-5 be found allowable, claims 8-10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Response to Arguments
Applicant's arguments filed December 1, 2021 have been fully considered but they are not persuasive. Applicant challenges that Schaller (US 3,857,649) does not teach the limitation that the at least distinct intermediate platform “facilitates the radial compression exclusively by the friction-fit of the radial stack.” Applicant argues that the rejection is deficient since it does not inherently establish that the friction fit is exclusively provided by the friction-fit of the radial stack (page 7-8). Applicant argues that Schaller is silent as to the particular direction of support provided by the jambolt (page 8). Applicant further argues that the jambolt supporting the intermediate platform may further provide radial support of the intermediate platform (page 8).
The arguments above have been previously addressed in the Non-Final Rejection on September 1, 2021 (see pages 3-4). Note that the jambolts (Schaller 28, 46) provides a restraining function of the intermediate platforms (Schaller Col. 2, lines 54-58) which is different from facilitating the radial compression. The jambolts of Schaller do not facilitate the radial compression as the radial compression of the stack is provided by the spring (Schaller 60, see Schaller Col. 3, lines 6-12) and compressive forces 
Applicant argues that Shaller is silent as to the particular direction of support provided by the jambolt. The jambolts 28 engages and further restrains the insulator pad 24 (Col. 2, lines 26-28) and jambolt 46 restrains circumferential motion of insulator pad 44 (Col. 2, lines 54-56). Note that “further” references that restraining function of the jambolt 28 on the platform 24 is in addition to the metal shoe 22, and “further” does not imply support in other directions. The jambolt engages in the axial direction, and a spring 60 applies a force in a radial direction to compressively load the radial stack (see below).

    PNG
    media_image1.png
    387
    364
    media_image1.png
    Greyscale

Annotated Figure 1 of Schaller
may also apply a radial force in a similar manner to the jambolts of Schaller. The proper interpretation of the claim limitation does not include alignment devices which restrains intermediate platforms as facilitating the radial compression.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-9, 11-13, 16, 20-22, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (US 2008/0279679) in view of Jankot (US Patent 4,076,451) and in further view of Schaller (US Patent 3,857,649).
In regards to claim 1, Morrison discloses a vane assembly comprising: 
a radial stack of inner and outer rings (14, 16) and a plurality of segmented vane structures (12, par. 9) circumferentially-spaced between the inner and outer rings around a central axis (Fig. 1), the radial stack being firmly secured together in radial compression (via springs 26, 28, par. 11) exclusively by friction-fit between the inner and outer rings and the segmented vane structures (Fig. 1, 4), wherein each of the plurality of segmented vane structures includes an airfoil (18, par. 10) and inner and outer platforms (20, 22 par. 10).
Morrison does not disclose: 
the inner and outer rings have a coefficient of thermal expansion differential selected with respect to thermo-mechanically trapping the segmented vane structures in radial compression between the inner ring and the outer ring; and
at least one distinct intermediate platform radially trapped between one of the inner and outer platforms and one of the inner and outer rings, wherein the at least one distinct intermediate platform influences thermal transfer across the radial stack and facilitates the radial compression exclusively by friction-fit of the radial stack.
Jankot discloses a ceramic turbine stator assembly with inner and outer rings (16, 14) have a coefficient of thermal expansion differential selected with respect to thermo-mechanically trapping the segmented vane structures in radial compression between the inner and the outer ring (Col. 4, lines 4-19).
Morrison disclose a ceramic vane assembly, however do not disclose providing rings with coefficient of thermal expansion differentials to trap the assembly. Jankot, which is also directed to a ceramic turbine stator arrangement, disclose providing a thermal expansion differentials to trap the assembly to ensure the ceramic articles exhibit their greatest strength under compressively loaded conditions (Col. 4, lines 5-7). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the vane assembly of Morrison by providing the inner and outer rings have a coefficient of thermal expansion differential selected with respect to thermo-mechanically trapping the segmented vane structures in radial compression between the inner ring and the outer ring, as taught by Jankot, to ensure the ceramic articles exhibit their greatest strength under compressively loaded conditions (Col. 4, lines 5-7).
Furthermore, Schaller discloses at least one distinct intermediate platform (ex. 24) radially trapped between one of the inner and outer platforms (ex. 34) and one of the inner and outer rings (ex. 14, Fig. 2), wherein the at least one intermediate platform influences thermal transfer across a radial stack (with intermediate platform influencing transferring of heat from the vane platforms into the ring structure, Figs. 1-2), and facilitates a radial compression (of spring 60 on the radial stack) exclusively by friction-fit of the radial stack (Figs. 1-2, note that the spring 60 holds the radial stack under compression 
Morrison discloses a platform with intermediate members in between the platform and the ring, however do not disclose at least one distinct intermediate platform radially trapped. Schaller, which is also directed to a ceramic vane assembly with a spring, discloses at least one distinct intermediate platform radially trapped between the rings and the platforms which enables slight pivots and circumferential movements to accommodate for slight differential growth while maintaining compression along the stack (Col. 1, lines 47-49, Col. 2, lines 16-36). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the vane assembly of Morrison by providing at least one distinct intermediate platform radially trapped between one of the inner and outer platforms and one of the inner and outer rings, wherein the at least one intermediate platform influences thermal transfer across the radial stack and facilitates the radial compression exclusively by friction-fit of the radial stack, as taught by Schaller, to accommodate for slight differential growth while maintaining compression along the stack (Schaller Col. 1, lines 47-49, Col. 2, lines 16-36).
In regards to claims 3 and 8, the modified vane assembly of Morrison comprises the at least one intermediate platform (ex. Schaller 24) includes one or more interference-fit members (Schaller 32) configured to secure the plurality of segmented vane structures in the stack (Schaller Figs. 1-2).
In regards to claims 4, 9 and 13, the modified vane assembly of Morrison comprises at least one spring (26, 28) mechanically trapping the segmented vane structures in radial compression between the inner and outer rings.
In regards to claims 6-7 and 16, the modified vane assembly of Morrison comprises the vane assembly includes a ceramic material, wherein the ceramic material is a ceramic matrix composite (Morrison par. 9).

In regards to claim 12, the modified vane assembly of Morrison comprises the monolithic piece comprises a monolithic ceramic material (Morrison par. 10).
In regards to claim 20, the modified vane assembly of Morrison comprises each of the segmented vane structures is a monolithic piece including the airfoil and the inner and outer platforms (par. 10), each of the inner and outer platforms having a core gas-path surface, an opposed radial surface and leading and trailing ends (Figs. 1-4), wherein the monolithic piece comprises a monolithic ceramic material (par. 10).
In regards to claim 21, the modified vane assembly of Morrison comprises the at least one distinct intermediate platform includes a first intermediate platform (Schaller 44) radially trapped between the outer platform and outer ring (Fig. 1), and a second intermediate platform (Schaller 24) radially trapped between the inner platform and the inner ring (Fig. 1).
In regards to claim 22, the modified vane assembly of Morrison comprises the at least one distinct intermediate platform includes a first intermediate platform (Schaller 44) radially trapped between the outer platform and outer ring (Schaller Fig. 1), and wherein the outer platform (Schaller 38) has a first axial distance between a leading end and the trailing end of the outer platform, and the at least one distinct intermediate platform (Schaller 44) has a second axial distance between a leading end and a trailing end of the distinct intermediate platform, and the second axial distance is smaller than the first axial distance (see Schaller Fig. 1 with the outer platform 38 extending further in the axial direction than the intermediate platform 44).
In regards to claim 25, the modified vane assembly of Morrison comprises the inner ring is flexible (see Morrison metallic ring 16, see Jankot continuous metallic shroud 22) in a generally radially direction to mechanically trap the plurality of segmented vane structures in radial compression (Morrison Fig. 1, Jankot Fig. 1).

Claims 5, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (US 2008/0279679) in view of Jankot (US Patent 4,076,451) and in view of Schaller (US Patent 3,857,649), and in further view of Uskert (US 2010/0284805) and Bart (US 2013/0136605).
In regards to claims 5, 10 and 15, the modified vane assembly of Morrision contains all of the claimed elements as set forth in the rejection of claims 4, 9 and 13, except at least one wedge located radially between the segmented vane structures and at least one of the inner and outer rings such that the wedge causes compression of the at least one spring, and a retainer ring secured to at least one of the inner and outer rings adjacent the wedge, the retainer ring mechanically restricting axial movement of the wedge.
Uskert discloses at least one wedge (68) located radially between the vane structures (64) and at an outer ring (48) such that the wedge causes compression of at least one spring (94), and a retainer (74) secured to at least one of the inner and outer rings adjacent the wedge, the retainer mechanically restricting axial movement of the wedge (Fig. 2).
Bart discloses a retainer ring (81) in conjunction with wedge mechanism (82) mechanically restricting axial movement of the wedge (Figs. 2, 5).
Morrison discloses a vane assembly with a spring loaded mechanism to compress the vane assembly, however do not disclose a wedge locking mechanism. Uskert, which is also directed to the securement of blades or vanes in a turbine under compression with a spring, discloses a wedge mechanism that locks the position of the vane within the assembly (par. 6). Furthermore, Bart, which is also directed to the securement of blades in a turbine, discloses a retaining ring in conjunction with the wedge mechanism securing a blade radially and axially, and enabling precise positioning without overhanging and tilting (pars. 12, 19 and 20). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the vane assembly of Morrision by providing at least one wedge located radially between the vane structures and at an outer ring such that the wedge causes compression of at least one spring, and a retainer secured to at least one of the inner and outer rings adjacent the wedge, the retainer mechanically restricting axial movement of .

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (US 2008/0279679) in view of Jankot (US Patent 4,076,451) and in view of Schaller (US Patent 3,857,649), and in further view of Isobe (JP59-185804 A, see English translation provided).
In regards to claim 23, the modified vane assembly of Morrison comprises the at least one distinct intermediate platform (Schaller 42) is radially trapped between the outer platform and the outer ring (Schaller Fig. 1).
The modified vane assembly of Morrison lacks the at least one spring is radially between the at least one distinct intermediate platform and the outer ring.
Isobe discloses at least one spring (leaf spring 36) is radially between at least one distinct intermediate platform (32, 34) and the outer ring (28).
Morrison discloses a vane assembly with a spring which is modified to have at least one distinct intermediate platform, however it is unclear in the combined arrangement the at least one spring is radially between the at least one distinct intermediate and the outer ring. Isobe, which is also directed to a ceramic vane assembly, discloses at least one spring radially between at least one distinct intermediate platform and the outer ring which provides a compact arrangement absorbs the thermal expansion and contraction of the vane stack, and easily mount and disassemble the assembly (see English translation of Isobe page 5, lines 1-8). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the vane assembly of Morrision by providing the at least one spring is radially between the at least one distinct intermediate platform and the outer ring, as taught by Isobe, to absorb the thermal expansion and contraction of the vane stack, and easily mount and disassemble the assembly (see English translation page 5, lines 1-8).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (US 2008/0279679) in view of Jankot (US Patent 4,076,451) and in view of Schaller (US Patent 3,857,649), and in further view of Uskert (US 2010/0284805).
In regards to claim 24, the modified vane assembly of Morrison comprises the at least one distinct intermediate platform (Schaller 42) is radially trapped between the outer platform and the outer ring (Schaller Fig. 1).
The modified vane assembly of Morrison lacks the at least one distinct intermediate platform includes at least one arm that wraps around at least one of a leading and a trailing end of the outer platform.
Uskert discloses at least one distinct intermediate platform (74) includes at least one arm (78, 80) that wraps around at least one of a leading and a trailing end of an outer root (64, Fig. 3).
Morrison discloses a vane assembly which is modified to have at least one distinct intermediate platform surrounding the outer platform, however lacks at least one arm that wraps around at least one of a leading and trailing of the platform. Uskert, which is also directed a vane assembly for composite components, discloses an intermediate platform having arms which minimize the space required for holding the vane (Usert par. 34). Thus, it would have been obvious to one having ordinary skill in the art to further modify the vane assembly of Morrrison by providing at least one distinct intermediate platform includes at least one arm that wraps around at least one of a leading and a trailing end of an adjacent vane root structure, as taught by Uskert, such that the at least one arm wraps around one of a leading and a trailing edge of the outer platform, to minimize the space required for holding the vane (Usert par. 34).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
1/5/2022



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        1/13/202227